Hill, P. J.
The employer and carrier appeal from a disability ■' award for the period July 21 to October 4, 1932. Claimant, while working for the employer herein, on June 15, 1931, fell about twenty feet, fractured a vertebra and injured his left thigh and knee. He received treatment in a hospital. An examination in March, 1932, disclosed a flabby musculature of the left thigh *228with some atrophy, fluid in the left knee and tenderness about the patellar ligament. On June 2, 1932, the left knee was operated upon. The employer paid compensation without awaiting an award, and continued it from the date of the accident to July 24, 1932. The original injury and disability is not questioned. Appellants assert that disability after August 6,1932, was occasioned by a second accident on that day, unrelated to the accident of June 15, 1931. The claimed second accident happened while claimant, walking a short distance across wet grass, slipped and fell, further injuring the knee. A physician says: “ The knee joint had been opened two months previous to the accident [August 6] and you cannot open a joint — you cannot open a joint and have it strong in two months. The weakened condition of the knee at that time was responsible for his accident. * * * If his kneecap was strong it would not have ruptured‘as it did. * * * Whether he had fallen or not it would not have ruptured if it was strong. He was following advice. He was advised to be up and around, which was good advice, but the knee was not in condition to stand the small strain. Q. In your opinion would there have been any injury to the leg due to the fall [August 6] if it had not been in a weakened condition before? A. No, no sir. Q. What condition is the leg in now? A. Ruptured his internal ligaments at the site where they had been recently opened and in rupturing this ligament it pulled up a piece of the end of the femur bone.” The above and other evidence of similar import justified the Board in determining that the condition following August 6, 1932, was attributable to the accident and injury of June 15, 1931.
The award should be affirmed.
Rhodes, Crapser and Heffernan, JJ., concur; McNamee, J., dissents, with an opinion.